 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
11                      FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13   ESTATE OF CARMEN MENDEZ and                          CASE NO. 1:19-CV-00939-LJO-SAB
     STEPHANIE BEIDLEMAN,                                 NEW CASE NO. 1:19-CV-00939-LJO-BAM
14
                             Plaintiffs,
15                                                        ORDER TO RELATE ACTIONS AND
16                     v.                                 TO REASSIGN MAGISTRATE JUDGE

17   CITY OF CERES, CERES POLICE
     DEPARTMENT, ROSS BAYS, BRENT
18
     SMITH, and DOE 1 to 50,
19
                             Defendants.
20
21
            Review of the above-captioned action reveals that it is related under this Court’s Local
22
     Rule 123 to the action entitled Estate of Carmen Mendez v. City of Ceres, Case No. 1:18-cv-
23
     01677-LJO-BAM. The actions involve the same or similar parties, properties, claims, events
24
     and/or questions of fact or law. Accordingly, assignment of the actions to the same district
25
     judge and magistrate judge will promote convenience, efficiency and economy for the Court
26
     and parties. An order relating cases under this Court’s Local Rule 123 merely assigns them to
27
     the same district judge and magistrate judge, and no consolidation of cases is effected.
28

                                                      1
 1          On the basis of good cause, this Court ORDERS that the above-captioned action is
 2   reassigned to U.S. Magistrate Judge Barbara A. McAuliffe with a new Case No. 1:19-cv-
 3   00939-LJO-BAM. All documents shall bear the new Case No. 1:19-cv-00939-LJO-BAM and
 4   the reassignment to Magistrate Judge McAuliffe. U.S. District Judge Lawrence J. O’Neill will
 5   remain assigned to this action.
 6
 7   IT IS SO ORDERED.
 8
        Dated:     July 17, 2019                        /s/ Lawrence J. O’Neill _____
 9                                              UNITED STATES CHIEF DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
